[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION (120) PLAINTIFF'S MOTION FOR CONTEMPT
On January 31, 1992, the marriage of the parties was dissolved by this court (Kaplan, J.). As part of that judgment, the defendant was ordered to pay periodic alimony to the plaintiff in the amount of $85.00 per week as of December 27, 1991. That amount was to be reduced by whatever sums were paid to the plaintiff from the defendant's V. A. allotment. CT Page 5178
The plaintiff computes the arrearage to date owed by the defendant to be $827.70. She concedes that she has received $100.00 per month by way of the V.A. allotment from December, 1991 through February 1992 for a total of $300.00.
The defendant has placed $671.61 in the hands of his attorney to be paid to plaintiff's counsel to be applied to the alimony obligation and counsel fees.
The plaintiff has since concluded her client relationship with her attorney and is appearing pro se.
After deducting the $300.00 in V.A. allotment payments received to date, the court finds that the defendant currently owes $527.70 to the plaintiff as unpaid periodic alimony. That amount is to be paid forthwith by defendant's counsel to the plaintiff directly. The balance is to be paid to plaintiff's former counsel fees. The court finds that the defendant is no presently in contempt of this court's order and directs him to continue to pay to the plaintiff $85.00 as periodic alimony except as said sum is reduced by any additional V.A. allotments.
BY THE COURT
J. W. DOHERTY, JUDGE